Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-16 are pending. Claim 2 has been cancelled.

Specification
The specification is objected to for failing to describe parts a, b and c for Figure 3 (e.g., see ¶ 0010). The same applies to Figure 7.

Claim Objections
It is suggested the limitation “cleaving the scaffold RNA comprises” following the wherein clause in line 5 be changed to --the scaffold RNA is cleaved by--.
It is suggested that the limitation “the expressing” in claim 3 be replaced with the limitation --expression of--.
Claim 9 recites the limitation “a” target DNA and “a” plant cell, and should therefore use the definitive article when referring back to a previous claim. The limitations “a” should be replaced with the limitation --the--.
Claim 10 presents the same issue and therefore objected to for the same reason as provided for claim 9.
Appropriate action is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Namely, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are use claims that do not purport to claim a process, machine, manufacture or composition of matter. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites that the target DNA “accumulates” a plant-derived functional component. The metes and bounds of the claim are indefinite because it is unclear how DNA accumulates a component. It is suggested that this limitation be removed from the claim.
Claim 11 recites the same limitation and is therefore rejected for the same reason as provided for claim 10.


The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for increasing expression of GFP by expressing a ribozyme that targets the 35S promoter, does not reasonably provide enablement for inhibiting methylation of the genus of target DNA as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, claims 1 and 3-16 are broadly drawn to a method for inhibiting methylation of a target DNA in a plant cell by expressing one or more ribozymes specific for a 
Thus, the claims broadly encompass increasing the amount of any conceivable trait or product by inhibiting any possible gene or promoter thereof, and of doing so not only in plants but also in mammalian cells, for example, as encompass by instant claim 12 and those that depend therefrom.
Meanwhile, the specification teaches that the method of the instant invention may be used to target any DNA contributing to expression of a desired trait so long as it is controlled by DNA methylation, and that plant-derived functional components include iridoids (p. 8, ¶ 0020 and 0021).
As a proof-of-principle, the specification teaches that GFP expression can be increased by expressing a ribozyme targeting scaffold RNA (p. 17, ¶ 004).
However, the specification fails to provide the requisite guidance for making the vectors and practicing the methods as claimed because it fails to teach which genes or promoters thereof produce scaffold RNA through the transcription of target DNA in an RdDM mechanism, and further fails to provide guidance for determining which genes are inhibited by DNA methylation as opposed to activated by DNA methylation.
et al, 2017, Genes, 8:1-24; see Abstract; see also p. 1, ¶ 1 and p. 2, ¶ 3). In fact, RdDM can activate gene expression (see Abstract; see also p. 2, ¶ 3; see section 3.9 and section 5).
Shibuya et al reinforces what is known in the art: RdDM can induce transcriptional activation in plants (2009, PNAS, 106:1660-1665; see Abstract; see also p. 1660, col. 1 ¶ and col. 2, penultimate ¶). In fact, contrary to the teachings of the specification, Dong et al teach that DNA methylation promoted gene expression and increased the accumulation of iridoid glycosides (2021, BMC Plant Biology, In review/Preprint, p. 2, ¶ 2).
Moreover, both strands of target promoter DNA is not uniformly methylated, and that observations for methylation in 35S promoter needs to be tested for other promoters (Matsunaga et al, 2019, BMC Plant Biology,19:1-13; see p. 9, col. 2).
Therefore, in light of the inadequate guidance in the specification with respect to determining which genes and promoters are activated or suppressed by methylation, the lack of working examples, the breadth of the claims and the state of the art, the skilled practitioner would be unable to predictably practice the methods and make the vectors as claimed,
The skilled practitioner would first turn to the instant specification for guidance in making and using the ribozymes and vectors as claimed. However, the specification does not provide sufficient guidance for doing so as broadly claimed. Moreover, the 
Finally, said practitioner would turn to undue trial and error experimentation for making and/or using the ribozymes and vectors as broadly claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 1 and 3-16 are broadly drawn to a method for inhibiting methylation of a target DNA in a plant cell by expressing one or more ribozymes specific for a scaffold RNA produced by transcription of the target DNA in an RdDM mechanism, wherein the target DNA is a promoter controlling expression of a desired trait, wherein said method creates a desired trait or a plant-derived functional component, an expression system comprising a plant body producing a target DNA and a ribozyme specific for the scaffold of said target, and a ribozyme expression vector comprising a nucleotide sequence coding for one or more ribozymes specific for a scaffold RNA produced by transcription of a target DNA.
Thus, the claims broadly encompass increasing the amount of any conceivable trait or product by inhibiting any possible gene or promoter thereof, and of doing so not 
Meanwhile, the specification describes that the method of the instant invention may be used to target any DNA contributing to expression of a desired trait so long as it is controlled by DNA methylation, and that plant-derived functional components include iridoids (p. 8, ¶ 0020 and 0021).
As a proof-of-principle, the specification describes that GFP expression can be increased by expressing a ribozyme targeting scaffold RNA (p. 17, ¶ 004).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
However, the specification fails to describe a representative number of vectors or target genes as claimed: the specification does not describe genes or promoters thereof that produce scaffold RNA through the transcription of target DNA in an RdDM mechanism, and further fails to describe which genes are inhibited by DNA methylation as opposed to activated by DNA methylation.
This description in light of the state of the art: how RdDM regulates protein-coding genes remains poorly understood and few RdDM target genes have been identified (Au et al, see Abstract; see also p. 1, ¶ 1 and p. 2, ¶ 3). In fact, RdDM can 
Shibuya et al reinforces what is known in the art: RdDM can induce transcriptional activation in plants (see Abstract; see also p. 1660, col. 1 ¶ and col. 2, penultimate ¶). In fact, contrary to the teachings of the specification, Dong et al teach that DNA methylation promoted gene expression and increased the accumulation of iridoid glycosides (p. 2, ¶ 2).
Moreover, both strands of target promoter DNA is not uniformly methylated, and that observations for methylation in 35S promoter needs to be tested for other promoters (Matsunaga et al, p. 9, col. 2).
Therefore, in light of the inadequate disclosure in the specification, the failure of the specification to describe a representative number of vectors or ribozymes or target DNA that is methylated, and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the methods or vectors as broadly claimed.
Given the lack of written description in the specification with regard to the genus of ribozymes, vectors and target DNA, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Conclusion
No claim is allowed. 
Claims 1 and 3-16 appear to be free of the prior art. The closest prior art is WO 2017/219027 A1, which teaches that RNA targeting effector proteins may be used to target small RNAs produced during RdDM (¶ 00713), but does not reasonably teach, 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662